Citation Nr: 1822031	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and May 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence (maps), for which he waived initial review by the RO.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the CAD issue.  The diabetes issue is addressed in the REMAND portion below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's CAD is related to his in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for CAD are met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including CAD, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The claimed diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VBA Manual, M21-1, IV.ii.1.H.5.a.  Perimeter duty is presumed to be the case for a security patrolman, security patrol dog handler or member of the security police squadron.  Otherwise, evidence may still show such perimeter duty on a facts found basis.  See VBA Manual, M21-1, IV.ii.1.H.5.b.  


Analysis

In this case, the Veteran contends that he developed CAD as a result of herbicide exposure while serving at U-Tapao Air Force Base in Thailand.  The Board notes that VA treatment records show that the Veteran has a history of CAD.

The RO issued an October 2012 memorandum stating that it determined that there was insufficient information in the Veteran's case to request research of Agent Orange from the Joint Services Records Research Center (JSRRC).  However, the Board finds that the evidence shows that the Veteran was presumptively exposed to herbicide agents during his service in Thailand, as further detailed below.

The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was weapons mechanic in the Air Force.  Review of the Veteran's service personnel records shows that he served as a load team member in May 1974 and a lead crew chief in November 1974 at the "U TAPAO" installation in Thailand.  The service personnel records also include performance reports indicating that the Veteran's duties included loading and unloading special and conventional weapons, supporting daily flying, and performing munitions procedures on B-52 aircraft, as well as other duties as directed.

The Veteran testified at the April 2017 Board hearing that he served one year at the Royal Thai Air Force Base at U-Tapao and that his duties included daily work on the flight line.  He asserted that he was exposed to herbicide agents not only due to the location of his work area, but also the location of his barracks.  He specifically asserted that his work constantly brought him to the perimeter of the base.  Additionally, he submitted maps of the base demonstrating the location of his work area in relation to the base.  He stated that his primary duties included the loading of B-52 bombers, spending eight to ten hours a day in the munitions field, which was adjacent to the flight line.  Furthermore, in his July 2014 substantive appeal (VA Form 9), the Veteran asserted that presumptive service connection should be granted based on herbicide agent exposure because the evidence shows that he worked "near the air base perimeter."

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record, to include competent and credible lay evidence consistent with the circumstances of the Veteran's service, reflects the Veteran served in Thailand during the Vietnam Era and had sufficient service on the fenced-in perimeters of the U-Tapao military base.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board also finds that the Veteran was presumptively exposed to herbicide agents while on active duty because there is no affirmative evidence to the contrary.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  This finding pertains to the specific circumstances of the Veteran in this case only.

The competent medical evidence, to include VA heart surgery records, shows that the Veteran has CAD, which is among the conditions presumptively associated with in-service herbicide agent exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  In the Veteran's case, there is no affirmative evidence showing that the disease is not related to herbicide agent exposure and instead related to some intercurrent cause.  Further, the evidence shows that the Veteran's CAD is, or has been, manifest to at least a compensable degree.  Thus, service connection for CAD is warranted.


ORDER

Service connection for CAD is granted.


REMAND

With regard to the diabetes issue, the Veteran submitted an October 2017 notice of disagreement (NOD) on the standard VA form in response to the May 2017 rating decision denying service connection for diabetes.  To date, no statement of the case (SOC) has been furnished addressing such issue.  The Board has jurisdiction solely to remand this issue for such an action.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare an SOC addressing the issue of service connection for diabetes.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


